Citation Nr: 1000741	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-03 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which increased the Veteran's 
rating for service-connected PTSD to 50 percent disabling.  A 
subsequent August 2008 Supplemental Statement of the Case 
increased the Veteran's rating to 70 percent disabling.  As 
the highest rating possible for PTSD is 100 percent, and the 
August 2008 increase does not reflect a full grant of the 
benefits sought on appeal, the claim is still before the 
Board.

The Veteran and his brother appeared and testified at a 
videoconference hearing in September 2009 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is contained in the record.

Additional evidence has been received since the last 
Supplemental Statement of the Case, but the Veteran's 
representative waived RO consideration of that evidence.


FINDINGS OF FACT

1.  The Veteran's PTSD has manifested by occupational and 
social impairment, with deficiencies in most areas; however, 
the Veteran does not present with gross impairment in thought 
processes or communication, he is able to handle his finances 
and maintain personal hygiene, he is fully oriented, and his 
memory is not grossly impaired. 

2.  The Veteran last worked in February 2008 at which time he 
suffered a fall at work and was placed on disability. 

3.  A June 2009 letter from the Veteran's psychologist opined 
that the Veteran is unable to return to productive employment 
due to PTSD with major depressive disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) have been met from 
June 23, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a December 2006 letter, issued prior to the 
decision on appeal the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim for an increased rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  That letter as well as 
a June 2008 letter also advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of disability and the effect that the disability has on his 
employment.  The notices also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a disability evaluation.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  The 
December 2006 letter also advised the Veteran how effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The claim was last adjudicated in August 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including VA treatment records, private treatment 
records, VA examination reports, and the transcript from his 
hearing.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, providing 
evidence and argument, including during his hearing.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).  Disabilities must be reviewed in relation to their 
history. 38 C.F.R. § 4.1 (2009).  Other applicable, general 
policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2 (2009); resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3 (2009); where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2009); and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. 
§ 4.10 (2009).  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 
(2007) that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  As such, the 
Board will consider whether staged ratings are appropriate in 
evaluating the Veteran's service-connected disabilities.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 21 
to 30 indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends). A GAF score of 11 to 20 
indicates that there is some danger of hurting oneself or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement), an occasional 
failure to maintain minimal personal hygiene, or gross 
impairment in communication.  While the Rating Schedule does 
indicate that the rating agency must be familiar with the DSM 
IV, it does not assign disability percentages based solely on 
GAF scores.  See 38 C.F.R. § 4.130.

The Veteran was granted service connection for PTSD in a July 
2005 rating decision.  The Veteran filed for an increased 
rating in November 2006.  An April 2007 rating decision 
increased the Veteran's evaluation to 50 percent disabling 
effective November 13, 2006 (the date of the Veteran's claim 
for increase).  This April 2007 rating decision is the rating 
decision currently on appeal.  As noted above, in an August 
2008 Supplement Statement of the Case the RO increased the 
Veteran's rating to 70 percent disabling effective November 
13, 2006.  The Veteran has provided written statements and 
testimony that his PTSD symptoms increased after September 
11, 2001 and after his work injuries, and that he did not 
believe that therapy and medications were helping him.

In the Veteran's November 2006 claim for an increased rating 
he noted that he was seeking group therapy treatment at the 
VA behavioral health clinic and was receiving private 
psychological treatment from a Dr. H.C.  The Veteran 
described that therapy had helped him to realize just how 
affected he was over the years by the incidents he witnessed 
in Vietnam and the damage his PTSD had caused over the years.

In March 2007 the Veteran was afforded a VA examination, and 
denied having any significant stressors since his last VA 
examination; however, the Veteran stated that he felt his 
symptoms had worsened.  The Veteran described feeling 
emotional, irritable and having more difficulty with 
insomnia.  The Veteran noted that he still re-experiences his 
stressors on a daily basis, and has intrusive thoughts 
regarding Vietnam.  The Veteran continued to report the 
nightmares regarding his service, which occur five nights per 
week.  The Veteran also reported a history of vivid 
flashbacks, brought on by external stimuli.  The examiner 
noted that the Veteran had developed longstanding avoidance 
behaviors.  The Veteran described that he had few close 
friends with whom he socialized, and that most of his time is 
spent at home.  The Veteran reported that he attempted to 
avoid crowds but would occasionally go out to dinner with his 
wife and close friends.  The Veteran also noted hobbies that 
he attempted to keep up with.  

The examiner noted that the Veteran had symptoms of increased 
arousal, longstanding insomnia, recurrent nightmares, a 
persistent level of intense irritability, periodic difficult 
focusing, significant history of hypervigilance, exaggerated 
startle reflex, a low energy level, and persistent feelings 
of sadness.  The Veteran also noted that the war in Iraq was 
a constant source of uneasiness and anxiety.  During the 
mental status examination the examiner noted that the Veteran 
was neatly dressed, well groomed, his speech was clear and 
articulate, there was no history of difficulty in 
communication, no difficulty in carrying out the activities 
of daily living, no complaints with regard to memory loss, 
and that the Veteran's intellectual and cognitive functions 
were in the above average range.  The Veteran was also noted 
to have a persistently low mood, a sad affect, and moderately 
high anxiety.  The Veteran reported having passive suicidal 
ideation, and no history of homicidal ideation.  The examiner 
noted that the Veteran's insight and judgment were excellent.  
The examiner diagnosed the Veteran with PTSD and major 
depressive disorder of a moderate intensity, which is 
secondary to his PTSD.  The examiner assessed that the 
Veteran with a GAF score of 46.

The Veteran's private psychologist, Dr. H.C., submitted a 
letter to the VA in July 2007 outlining his findings and 
opinions in regards to the Veteran's PTSD.  The psychologist 
noted that he was able to read the Veteran's VA rating 
decisions and saw a copy of the Veteran's DD 214.  The 
Veteran's wife of 40 years was also interviewed by the 
psychologist in conjunction with the examination of the 
Veteran.  The psychologist noted that the Veteran reported an 
increase in his PTSD symptoms following September 11th, and 
that the Veteran had indicated he had become a loner, and 
distanced himself from social contact.  The Veteran also 
complained of considerable sleep problems, and of smelling 
the bodies in the morgue/mortuary during his 
nightmares/flashbacks.  The Veteran noted that, though he 
remains married to his wife and they live in the same house, 
that they live "parallel lives" and that they sleep in 
different bedrooms.  The Veteran's wife explained to the 
psychologist that the Veteran was a "time bomb," that he 
was intimidating, scary, and that in the past he has been 
violent with her and their daughters.  

On examination, the psychologist noted that the Veteran had a 
flat and constricted affect, his mood was sullen and sad, and 
that he easily cried when reporting incidents about Vietnam-
especially the memories regarding the moving of dead bodies.  
The Veteran described nightmares, intrusive thoughts, 
dissociative experiences and lost moments in time, frequent 
panic attacks, impaired judgment, impulse control problems, 
anger and suspicion of others, poor recent memory, fair 
remote memory, avoidance behavior, and straddles the line 
with appropriate versus inappropriate behavior.  The 
psychologist noted that there was no evidence of psychotic 
behavior but the Veteran did describe some incidents that 
bordered on hallucinations or were dissociative in nature.  
The psychologist diagnosed the Veteran with PTSD and major 
depressive disorder.  He noted that the Veteran's judgment, 
thinking and mood were always affected, and there was severe 
impairment, episodes of unprovoked irritability, near 
continuous intrusive thoughts, panic and hypervigilance.  The 
psychologist noted that the Veteran's "veneer is thin 
between violent acting out and appropriate behavior." He 
assigned the Veteran a GAF score of 45.  

In the Veteran's August 2007 notice of disagreement he noted 
that even with therapy and private treatment that he believed 
his symptoms were worsening, and that he deserved additional 
benefits and support from the VA.

The Veteran was afforded an additional VA examination in 
August 2008.  The examiner noted that the Veteran's PTSD 
resulted in severe occupational impairment.  The examiner 
noted moderate social impairments, with a decrease in 
isolation from family and an increase in emotional numbing 
and avoidance symptoms.  The Veteran was also noted to have 
severe physical impairments and limitation, evidenced by 
ataxia, photophobia, hearing loss and loss of smell and 
taste-which caused a sense of physical vulnerability and 
lead to a heightening of hyperarousal symptoms of PTSD.  The 
Veteran reported having severe nightmares four nights a week, 
down from every night in February 2008.  The Veteran 
continued to report olfactory sensations of decomposing flesh 
in connection 
with his nightmares.  He reported a significant decrease in 
his attention and concentration level since his last VA 
examination.  He also noted that he noticed an increase in 
hypervigilance, due to the arrival of his daughters in his 
home and the addition of Asian neighbors.  The Veteran 
indicated he still has irritable outbursts, including one 
verbal tirade when he realized there was a shortage of dog 
food in the home.  He also reported that he felt he was on 
the verge of physically assaulting two young coworkers when 
he was forced to quit working because of his head injury.  
The Veteran further indicated that he has become more 
isolated since his last examination and that he is 
emotionally numb toward his wife and daughters.  He indicated 
he spends 75 percent of his time in his room, and rarely does 
chores around the house.  The examiner noted that the Veteran 
attempted to show more positive emotion toward his daughters.  
The Veteran avoids any war stimuli and has his daughters cut 
out any violent stories in the newspaper before he reads it.    

On physical examination the Veteran exhibited no impairment 
in thought processes-which were linear, logical and goal-
directed-or communication.  The Veteran's thought content 
was free of psychotic material, but the Veteran did have 
olfactory hallucinations consistent with trauma stimuli.  His 
concentration, focus and memory appeared adequate, but his 
judgment was poor.  There was a slight hesitation in his 
speech, he had nervous movements, and his mood was anxious.  
The Veteran noted spending most of his days sitting on his 
porch with his dog and then retiring to his room.  He 
occasionally does housework chores.  The examiner noted that 
the Veteran had severe re-experiencing symptoms that 
compromise his ability to concentrate at work, and the brain 
injuries he suffered have further intensified his PTSD.  The 
examiner diagnosed the Veteran with PTSD, chronic and severe, 
and gave a GAF score of 43.

VA group therapy notes contained in the claims file noted on 
particularly difficult incident for the Veteran where he had 
placed a rack of ribs in the refrigerator in his garage, 
which stopped functioning and caused the meat to rot.  The 
smell of the bad meat gave the Veteran a significant 
flashback of his time in the morgue in Vietnam.  

Further VA treatment records showed that the Veteran suffered 
a severe fall at work, struck his head, and lost some hearing 
and his sense of smell.  He was kept at the hospital for a 
day and a half.  The Veteran received some Worker's 
Compensation for this accident.  The Veteran noted that he 
had become more depressed, tired, and that he had a poor 
memory and was easily distractible.  The Veteran reported 
poor sleep, difficulty falling asleep and staying asleep, but 
he denied hallucinations or delusions.  The Veteran noted 
that he has difficult flashbacks daily that have worsened 
after September 11th and after his accident.  The Veteran 
reported a physical attack of a co-worker on September 11, 
2001.  The physician noted that the Veteran was currently 
prescribed Zoloft.  The Veteran had good hygiene and 
grooming, was cooperative, friendly and polite, but teared-up 
when talking about Vietnam or hallucinations.  The physician 
diagnosed the Veteran with PTSD and major depression, 
moderate to severe, with a GAF of 43.

In June 2009, Dr. H.C. provided an additional letter 
regarding the Veteran's PTSD and treatment.  The psychologist 
noted that many PTSD sufferers have additional or more severe 
symptoms around an anniversary date, and that the Veteran's 
anniversary date is around January through March.  The 
psychologist noted that the Veteran was rated 70 percent 
disabled by PTSD at the time, and that this met the criterion 
established by 38 C.F.R. § 4.16 for Individual 
Unemployability (TDIU).  The psychologist noted that the 
Veteran had a GAF score of 43 at the time of the evaluation.  
The psychologist noted that the Veteran continues to suffer 
from PTSD with major depressive disorder and that he is 
unable to return to productive employment due to this 
disorder.  He stated that the Veteran is incapable of 
retaining and maintaining occupational success.  

In September 2009 the Veteran and his brother testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge.  At the hearing the Veteran described his symptoms of 
PTSD and how they affected his relationships and ability to 
work.  The Veteran described that he was afraid to work, 
because he was afraid that his agitation would get the better 
of him and he would end up hurting a coworker.  The Veteran's 
brother described being afraid of him for years after the 
Veteran returned from service, and described one incident 
where the Veteran attacked a cousin, for seemingly no reason 
shortly after he returned from service and one time when the 
Veteran came across the table at him.  The brother did not 
provide a date for this other incident but indicated that he 
had seen the Veteran only three times in the past 18 years.  
When asked if he had a social life or friends, the Veteran 
indicated that he had two friends, but that he did not 
socialize and he did not like to go out or leave his house.  
The Veteran noted that he got a dog so that he could have 
companionship.  The Veteran also noted that he would get 
groceries or go fishing at night occasionally, but that 
overall the Veteran felt as though his symptoms were getting 
worse and not better.

The Veteran underwent a VA examination in November 2009.  He 
reported that his symptoms had worsened, and that he had 
frequent and intense memories of Vietnam, a high level of 
anxiety, and a lot of difficulty with insomnia.  He reported 
that his usual avoidance of crowds has gotten very intense 
over the past year.  On mental status examination he was 
friendly and neatly dressed.  His speech was normal and there 
was no evidence of manic symptoms.  The examiner noted the 
Veteran has no difficulty carrying out activities of daily 
living.  He was fully oriented and had excellent memory.  His 
intellectual and cognitive functions were normal.  His mood 
was noticeably low and his affect was sad.  He had a 
moderately high level of anxiety that he maintained 
throughout the interview.  There was no history of 
inappropriate behavior.  The Veteran denied suicidal and 
homicidal thoughts.  He described feelings of low energy and 
decreased motivation, which were associated with a high level 
of irritability since his August 2008 examination.  His 
insight and judgment were very good.  The examiner noted the 
Veteran has been unemployed since February 2008 and noted 
that this was mainly the consequence of a bilateral knee 
condition.  The GAF score was 42 based on psychiatric 
symptoms.

As noted above, the Veteran is rated at 70 percent from 
November 13, 2006, when he filed his claim for an increased 
rating.  The Veteran has had several VA examinations and his 
private psychologist has provided two evaluations as well.  
The Veteran reports experiencing an increase in his PTSD 
symptoms, as was noted by the August 2008 examiner and the 
Veteran's psychologist.  However, the increased symptoms do 
not warrant a 100 percent rating under the PTSD criteria in 
Diagnostic Code 9411.  The examinations noted that the 
Veteran had impairments in most areas.  The Veteran had 
difficulty at work and is currently unemployed following a 
fall at work.  The Veteran also has social impairments in 
that he is isolative, although he does report having two 
friends.  In addition, he currently lives with his wife and 
four children, and his brother accompanied him to his VA 
hearing.  

However, at no time during the appeal process has the Veteran 
met the criteria for a 100 percent schedular rating for PTSD.  
The Veteran does not have gross impairment in thought process 
or communication, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation or his own name.  The 
Veteran described violent thoughts, and his brother described 
that in the past the Veteran was violent, but that he had not 
seen the Veteran in several years.  The last reported violent 
episode was in 2001.  The Veteran has consistently denied 
homicidal or active suicidal ideation.  In addition, the GAF 
scores assigned during the course of the appeal do not 
reflect that the Veteran is a persistent danger to himself or 
others, which would have resulted in significantly lower GAF 
scores than the 40s which were assigned.  There is no 
indication that the Veteran cannot perform the activities of 
daily living, and in fact presents as independent, well-
groomed and of average to above average intelligence.  The 
Veteran does have olfactory hallucinations, but they appear 
to be tied to outside stimuli (the rotting rack of ribs) and 
nightmares, rather than being persistent and impairing his 
functioning.  Though the Veteran has recently indicated that 
his memory is worsening, he was (at most) noted to have poor 
recent memory and fair remote memory.  As such, the Board 
finds that the Veteran's symptoms of PTSD do not warrant a 
rating in excess of 70 percent at any point during the course 
of the appeal. See Hart, supra. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his PTSD and provide for additional or 
more severe symptoms than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

As a final matter, the Board notes that the recent Court 
decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) held 
that a request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009).  

In this case, the evidence from the Veteran's employer 
reflects that he last worked on February 13, 2008 and was 
placed on Workman's Compensation due to a fall 
at work.  Following the award of the 70 percent rating in the 
August 2008 Supplemental Statement of the Case, the RO 
advised the Veteran, in a September 5, 2008 letter, of his 
potential entitlement to TDIU and sent the Veteran the 
appropriate form to complete.  In November 2008 the Veteran's 
representative submitted a statement in lieu of a VA Form 
646, and the appeal concerning an increased rating for PTSD 
was certified to the Board later that month.  The Veteran 
ultimately submitted an application for TDIU to the RO on 
September 18, 2009.

However, in July 2009, the Veteran submitted the June 23, 
2009 letter from his psychologist, which noted that the 
Veteran continues to suffer from PTSD with major depressive 
disorder and that he is unable to return to productive 
employment due to this disorder.  This is the first evidence 
establishing that the Veteran is unemployable due to a 
disability for which service connection has been established.  
Thus, the Board finds that entitlement to a TDIU is warranted 
from June 23, 2009.  


ORDER

Entitlement to a schedular or extraschedular evaluation in 
excess of 70 percent for PTSD is denied.

Beginning June 23, 2009, entitlement to a total disability 
rating based on individual unemployability is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


